In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ___________________

                               NO. 09-16-00275-CV
                              ___________________


  UNIMEX LOGISTICS, LLC AND MARGO LOGISTICS LP, Appellants

                                         V.

  TIM NEFF TOWING, INC. D/B/A TNT WRECKER SERVICE, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 1
                        Jefferson County, Texas
                        Trial Cause No. 125195
__________________________________________________________________

                          MEMORANDUM OPINION

      In this appeal, Unimex Logistics, LLC seeks to overturn a judgment holding

it liable for the remaining balance owed to Tim Neff Towing, Inc. for the services it

provided to clean up a spill, which resulted from an accident involving an eighteen-

wheeler, and to tow and then store the eighteen-wheeler that was involved in the




                                         1
accident to its yard.1 In its appeal, Unimex argues that the evidence fails to justify

the trial court’s decision holding it liable to Neff Towing for the services it provided

following the spill.2

      We hold that the evidence admitted during the trial authorized the trial court

to hold Unimex liable in quantum meruit for the balance Neff Towing was owed for

the services it provided to the equipment and cargo involved in the spill.

Accordingly, we affirm the trial court’s judgment.

                                     Background

      In July 2013, an eighteen-wheeler operated by Unimex overturned while on

the westbound side of Interstate Highway 10. At the time of the incident, Unimex

was operating the eighteen-wheeler to transport a cargo of brake calipers. The tractor

being used to deliver the cargo of calipers was leased to Unimex by Margo Logistics.

The Unimex/Margo Logistics lease provides: “The [tractor] shall be for [Unimex’s]


      1
        Margo Logistics, LP also filed a notice of appeal following the trial, but it
did not then file a brief explaining why the trial court’s judgment should be
overturned.
      2
        All monetary amounts that we mention in the opinion have been rounded to
the nearest dollar. Under the trial court’s judgment, Unimex is required to pay
$21,332 of Neff Towing’s bill after the court credited Unimex with having paid
$14,562 of Neff Towing’s charges, which totaled $35,942. It was undisputed that
before Unimex appeared in the suit, it paid Neff Towing $14,562, which appears to
be the amount that Neff Towing charged to clean up the site where the eighteen-
wheeler overturned.
                                         2
exclusive possession, control, and use for the duration of this Agreement.” Under

the lease, Unimex was the entity that was responsible for all of the equipment that

Neff Towing towed to its yard. During the trial, and in the appeal, Unimex has not

disputed that it owned the trailer involved in the spill.

      After Neff Towing cleaned up the spill, it towed the eighteen-wheeler to its

yard. Two weeks later, Neff Towing sent Unimex information indicating that

charges had been incurred and were being incurred for its services. The information

Unimex received from Neff Towing informed Unimex that the eighteen-wheeler was

incurring charges on a daily basis, and that it would continue to do so until the rig

was released from Neff Towing’s yard.

      In 2016, the dispute concerning Neff Towing’s bills for the services it

provided after the spill was tried to the bench. During the trial, the evidence

established that Unimex was the designated carrier under the Department of

Transportation regulations that apply to a carrier for hire for the trip that ended in

the spill. The evidence also established that following the spill, Neff Towing towed

the eighteen-wheeler to its yard without Unimex’s consent based on the directions

of a police officer, who authorized Neff Towing to remove the eighteen-wheeler

from the highway.



                                           3
      During trial, Unimex argued that it was not responsible for Neff Towing’s

charges because it did not own the tractor or the cargo involved in the spill. Unimex

also claimed that it was not responsible for the charges that Neff Towing assessed

following the spill.

      Unimex called its operations manager during the trial. He testified that while

Unimex owned the trailer involved in the incident, Margo Logistics owned the

tractor. Witnesses called by Neff Towing established that following the spill, Neff

Towing helped clean up the site and then towed the rig to its yard. The evidence

established the rig was still being stored at Neff Towing’s yard when the trial

occurred. Although Unimex argued that it paid part of Neff Towing’s charges

following the spill, it argued that Margo Logistics and the owner of the cargo were

the entities that were responsible for the remaining balance owed to Neff Towing for

its services following the spill.3




      3
         The lease agreement between Unimex and Margo Logistics includes an
indemnity provision. In general, the indemnity agreement required Margo Logistics
to indemnify Unimex for expenses and damages that Unimex might incur as a result
of Margo Logistics’ leased-driver’s operation of the tractor. The clerk’s record
reflects that Unimex counterclaimed against Margo Logistics alleging that Margo
Logistics breached the indemnity agreement by failing to pay the Neff Towing’s
charges. In the final judgment, the trial court found that Margo Logistics breached
the indemnity obligation, and in its judgment, the court required Margo Logistics to
indemnify Unimex in the amount of $35,894.
                                           4
       Approximately three weeks after the trial, the trial court signed a judgment

awarding Neff Towing $21,332 in damages, together with additional awards for

prejudgment interest and attorney’s fees. In the judgment, the trial court made Margo

Logistics and Unimex jointly and severally liable for the amounts the trial court

awarded to Neff Towing. The judgment also requires Margo Logistics to indemnify

Unimex from the charges Neff Towing assessed following the spill, and the awards

include additional awards for the attorney’s fees.

      Within the period required by Rule 296, Unimex asked the trial court to reduce

its findings and conclusions to writing. See Tex. R. Civ. P. 296 (Requests for

Findings of Fact and Conclusions of Law). Thereafter, the trial court issued its

written findings and conclusions. The findings the trial court made that are

particularly relevant to our discussion of the issues Unimex raises in its brief are

summarized below:

       The services provided by Neff Towing were provided for the benefit of

         both Unimex and Margo Logistics;

       Neff Towing’s charges for its services, $32,719, were reasonable and

         necessary, and were applied to both the tractor and trailer without

         separating the charges between the components of the rig because nothing



                                          5
         required Neff Towing to separate the amounts it charged between Margo

         Logistics and Unimex;

       Both Unimex and Margo Logistics were provided with written notice

         advising them that Neff Towing expected to be compensated for the

         services it provided and was providing to the rig;

       Based upon customary practices in the trucking industry, both Unimex and

         Margo Logistics knew that Neff Towing expected to be compensated for

         the services it provided to the rig;

       Unimex paid Neff Towing $14,562 for the services Neff Towing provided

         after the spill occurred;

       The reasonable value of the services that Unimex and Margo Logistics

         received from Neff Towing that remained unpaid at the time of the trial is

         $21,332; and

       Unimex and Margo Logistics should be jointly and severally liable to Neff

         Towing because both benefitted from Neff Towing’s services and nothing

         required Neff Towing to divide its charges between the rig’s tractor and

         trailer.

      In eleven appellate issues, Unimex argues the trial court erred by (1) finding

Unimex liable to Neff Towing on Neff Towing’s quantum-meruit claim; (2) finding

                                          6
that Neff Towing gave Unimex sufficient notice that Neff Towing expected to be

compensated for the services it had provided following the spill; (3) holding Unimex

liable on Neff Towing’s quantum-meruit theory of recovery when Neff Towing’s

services also benefitted Margo Logistics and the owner of the cargo, at least in part;

(4) finding that Unimex benefitted from Neff Towing’s services when Unimex did

not own the tractor involved in the spill, and finding that Unimex’s trailer benefitted

from Neff Towing’s nonconsent tow; (5) ruling that Neff Towing established that

all of its services were provided for Unimex’s benefit; (6) finding that Neff Towing

was not required to segregate its charges between the services that it provided to the

tractor, the trailer, and the cargo; (7) concluding that Neff Towing was not required

to apportion its charges between Unimex and the others that Unimex claimed were

responsible for paying for those services; (8) holding Unimex and Margo Logistics

liable to Neff Towing on the grounds they jointly owned the tractor and the trailer

that were involved in the spill; (9) making Unimex and Margo Logistics jointly and

severally liable for Neff Towing’s unpaid charges; (10) holding Unimex and Margo

Logistics liable on a joint enterprise theory; and (11) concluding that Neff Towing

had no adequate remedy at law, when an adequate legal remedy existed allowing

Neff Towing to sell the tractor that Margo Logistics owned to recoup the charges

Neff Towing assessed following the spill.

                                          7
                                 Standard of Review

      Unimex challenges the trial court’s findings of fact and conclusions of law

that allowed the trial court to hold Unimex responsible for all of the services Neff

Towing provided following the spill. See Tex. R. Civ. P. 296. A de novo standard of

review is applied when reviewing a trial court’s written conclusions of law. BMC

Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). On appeal,

the trial court’s legal conclusions may not be challenged for factual insufficiency;

instead, the trial court’s conclusions are reviewed to determine whether, under the

law that applies to the case, the trial court properly applied the law. Id.

      When a trial court provides the parties with written findings of fact, the trial

court’s findings are given the same force and dignity applied to a verdict that resulted

following a trial before a jury. See Ortiz v. Jones, 917 S.W.2d 770, 772 (Tex. 1996).

Accordingly, legal and factual insufficiency issues that an appellant raises following

a bench trial are reviewed using the same standards that would be applied to the

review of those issues had the case been tried to a jury. Id.

      When conducting a legal-sufficiency review, we consider the evidence

admitted in the trial in the light that favors the findings that are being challenged in

the appeal, indulging in every reasonable inference available from such evidence in

deciding whether legally sufficient evidence supports the trial court’s findings. See

                                           8
City of Keller v. Wilson, 168 S.W.3d 802, 823 (Tex. 2005). We credit evidence that

favors the trial court’s finding if a reasonable judge, as the factfinder, could have

made the challenged finding, and we disregard evidence that is contrary to the trial

court’s finding unless the trial court could not have disregarded that same evidence

in reaching the finding that has been challenged in the appeal. See id. at 827.

Ultimately, we must determine if the evidence before the trial court allowed the court

to reasonably reach the findings that the appellant has challenged in the appeal. See

id. When the parties try the case to the bench, the trial court is the sole entity that is

allowed to judge the credibility of the witnesses. Id. at 819. In making credibility

determinations, the trial court also has the right to weigh the testimony of the

witnesses in the process of reaching its verdict. Id.

      When the appellant raises factual-sufficiency complaints in its appeal, we

examine the entire record with respect to the findings being challenged and consider

all of the evidence admitted in the trial to evaluate a party’s claim that the trial court

could not have reasonably reached the findings under review. Cain v. Bain, 709
S.W.2d 175, 176 (Tex. 1986). After considering all of the evidence the trial court

considered, we may set the trial court’s findings aside only if we have determined

that its findings were so contrary to the overwhelming weight of the evidence that



                                            9
the conclusion that the trial court reached was clearly wrong and unjust. See Pool v.

Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986).

                                      Analysis

      At the outset, we note that the brief Unimex filed to support its appeal fails to

group the arguments it presented with its eleven issues. Instead, Unimex divided its

arguments into eight sections in its brief, titling them as follows: “Nonconsensual

Towing[,]” “No Timely Notice to Unimex[,]” “Unimex Did Not Accept, Benefit, or

Enjoy [Neff Towing’s] Services[,]” “[Neff Towing] Failed to Segregate Charges[,]”

“[Neff Towing] Had an Adequate Remedy at Law[,]” “No Joint Enterprise[,]” “No

Joint and Several Liability[,]” and “Vehicle/Truck/Trailer Not Jointly Owned[.]” 4

The judgment the trial court rendered favoring Neff Towing is based solely on Neff

Towing’s quantum-meruit claim. A quantum-meruit claim is an equitable remedy,

and it “is based upon the promise implied by law to pay for beneficial services

rendered and knowingly accepted.” In re Kellogg Brown & Root, Inc., 166 S.W.3d
732, 740 (Tex. 2005) (internal citations omitted). The reason that quantum-meruit


      4
        Rule 38.1(i) requires the brief to contain a “clear and concise argument” for
the contentions the appellant raises in his issues. Tex. R. App. P. 38.1(i). To avoid
any confusion about our resolution of Unimex’s eleven issues, and because
Unimex’s brief does not clearly explain how its issues fit within its various
arguments, we have chosen to issue an opinion tracking the headings Unimex placed
on its arguments, reserving our specific rulings on Unimex’s issues until the
opinion’s last paragraphs.
                                          10
recoveries are allowed is that otherwise, the party that received valuable services

from another would be unjustly enriched if allowed to retain the benefits for the

services that it received from the plaintiff without paying for them. See Truly v.

Austin, 744 S.W.2d 934, 938 (Tex. 1988) (citing 5A A. Corbin, CORBIN               ON

CONTRACTS § 1122 (1964)).

      To recover on a quantum-meruit claim, a plaintiff is generally required to

prove (1) that the plaintiff rendered valuable services or provided materials to

another; (2) that the defendant, who is being sued, benefited from those services; (3)

that the services or materials the plaintiff provided to the defendant were accepted,

used, and enjoyed by the defendant; and (4) that the defendant was given reasonable

notice that the plaintiff expected payment. See Vortt Expl. Co., Inc. v. Chevron

U.S.A., Inc., 787 S.W.2d 942, 944 (Tex. 1990). In situations in which an express

contract exists covering the services or materials that the plaintiff furnished to the

defendant, a recovery under a quantum-meruit theory is unavailable. Id. With the

general rules that apply to quantum-meruit claims in mind, we turn to the arguments

Unimex presents seeking to overturn the result it achieved in the trial.




                                         11
                                     Nonconsensual Tow

      First, Unimex argues that Neff Towing towed the tractor from the scene of the

spill without its consent in a nonconsent tow.5 According to Unimex, because it did

not own the tractor, it was not responsible for any of the charges associated with the

tow. Additionally, it argues that the Occupations Code authorization for nonconsent

tow applies only to motorized vehicles, not to equipment like trailers that are not

motorized. See Tex. Occ. Code Ann. § 2308.002(6) (West Supp. 2017). According

to Unimex, Margo Logistics, as the entity that owned the only motorized equipment

towed from the spill, is the only party responsible for all of the charges that were

assessed against the equipment that Neff Towing towed to its yard.

      The trial court’s findings that allowed it to find Unimex liable hinge on the

trial court’s conclusion that, as the carrier for the trip ending in the spill, Unimex

was responsible for the tractor, the trailer, and the cargo that spilled. The trial court’s

findings against Unimex do not depend on the Occupations Code provisions that


      5
         The Texas Occupations Code defines a nonconsent tow as “any tow of a
motor vehicle that is not a consent tow, including: (A) an incident management tow;
and (B) a private property tow.” Tex. Occ. Code Ann. § 2308.002(6) (West Supp.
2017). A consent tow is defined as “any tow of a motor vehicle in which the tow
truck is summoned by the owner or operator of the vehicle or by a person who has
possession, custody, or control of the vehicle. The term does not include an incident
management tow or a private property tow.” Id. § 2308.002(3) (West Supp. 2017).
In this case, the evidence shows the tow occurred after a peace officer requested that
the eighteen-wheeler be towed from the site where the spill occurred.
                                          12
apply to motorized equipment. Instead, the trial court’s findings rely primarily on

the provisions in the Unimex/Margo Logistics lease. The Unimex/Margo Logistics

lease provides that “[t]he [tractor] shall be for [Unimex’s] exclusive possession,

control, and use for the duration of this Agreement[]” and that “[Unimex] shall

assume complete responsibility for the operation of the [tractor] for the duration of

this Agreement.”

      The spill occurred during a period that the lease made Unimex the responsible

party for operations that ended in the spill. Because the Unimex/Margo Logistics

lease provided that Unimex was the party with the exclusive right to possession,

control, and use of the tractor in the period when the spill occurred, the trial court’s

determination that Unimex was liable for the towing charges for both the tractor and

the trailer is a reasonable finding based on the evidence admitted in the trial. We

conclude the language in the lease supports the trial court’s conclusion that Unimex

was legally responsible for the charges the eighteen-wheeler incurred for the tow

that was necessary following the spill.

                                      No Timely Notice

      Next, Unimex argues that Neff Towing failed to present evidence that Unimex

received timely notice that Neff Towing expected Unimex to pay for the towing and

storage charges incurred after the spill. According to Unimex, it received

                                          13
information from Neff Towing approximately two weeks after the spill that Neff

Towing had towed the eighteen-wheeler from Chambers County to its yard. The

information that Unimex received includes a document that Neff Towing sent to

Unimex a few weeks after taking the eighteen-wheeler to its yard. The document

indicates that the eighteen-wheeler that Neff Towing towed to its yard following the

spill would continue to accrue charges until released by the yard. However, the

information Unimex received from Neff Towing was a copy of the information that

Neff Towing sent to Margo Logistics. The document does not expressly state that

Neff Towing expected Unimex to pay for its services. Although a witness from Neff

Towing acknowledged that he spoke to a Unimex representative several months after

Neff Towing took the rig to its yard, Unimex argues that Neff Towing’s

representative never informed Unimex that Neff Towing was expecting Unimex to

pay Neff Towing’s charges.

      The document that Unimex received from Neff Towing was admitted into

evidence. It shows that Unimex received the document on August 1, 2013,

approximately eighteen days after the spill occurred. The document identifies the

make and model of the rig, contains information identifying where the eighteen-

wheeler was being stored, reflects what Neff Towing was charging on a daily basis

for storage, and identifies the outstanding fees that had accrued to date that had not

                                         14
been paid. Additionally, the document informed Unimex of the date the tow

occurred, the date the storage fees began to accrue, and how the eighteen-wheeler

could be reclaimed. In our opinion, the information in the document together with

the fact that Neff Towing sent it to Unimex offered sufficient evidence to support

the trial court’s finding that Neff Towing expected the parties to whom it sent the

document to pay for the charges that were being assessed against the rig.

      During the trial, Neff Towing’s manager testified that he spoke with Unimex’s

employee, Rudy, about Neff Towing’s charges. According to Neff Towing’s

manager, Rudy never objected to Neff Towing storing the eighteen-wheeler or the

amount Neff Towing was charging to store the eighteen-wheeler. Neff Towing’s

manager explained that shortly after speaking with Rudy, Unimex sent Neff Towing

a check for $14,562. Neff Towing’s manager also testified that Rudy told him that

Neff Towing could expect to receive a check for the remaining balance due Neff

Towing after Unimex had discussed Neff Towing’s charges with Margo Logistics

and an insurance company. A corporate representative for Unimex also testified in

the trial. Unimex’s representative acknowledged that he authorized the payment

Unimex made to Neff Towing after he learned that Neff Towing had not been paid.

      The evidence in the trial reflects that Unimex was aware that Neff Towing

was storing the eighteen-wheeler in its yard approximately two weeks after the

                                        15
eighteen-wheeler was put into storage. There was also evidence showing that

Unimex was aware of Neff Towing’s daily storage rate, and evidence that allowed

the trial court to conclude that Unimex’s lease made it responsible for the charges

the eighteen-wheeler incurred after the spill. We conclude that Unimex received

timely notice with information sufficient to allow the trial court to find that it knew

that Neff Towing would expect to be paid for the services that it provided following

the spill. See Vortt Expl., 787 S.W.2d at 944-45.

      Unimex Did Not Accept, Benefit, or Enjoy Neff Towing’s Services

      Unimex also suggests that Neff Towing failed to produce evidence sufficient

to prove that Neff Towing provided a service to Unimex or that Unimex enjoyed and

accepted Neff Towing’s services. The central thesis that runs throughout Unimex’s

various arguments in all of the sections of its brief is that the evidence failed to prove

that it owned the tractor or the cargo that were involved in the spill. Based on the

fact that it was not the owner of record for the tractor or the cargo, Unimex then

concludes that it did not benefit from the services represented by the balance due on

Neff Towing’s bill.

      Nevertheless, the evidence shows that Unimex owned the trailer involved in

the spill, that its leased tractor was pulling the trailer involved in the spill, and that

it was a carrier for hire as related to the cargo that spilled. With respect to carriers

                                           16
for hire, the Texas Transportation Code provides that “the duties and liabilities of a

carrier in this state and the remedies against the carrier are the same as prescribed by

the common law” unless otherwise provided by law. See Tex. Transp. Code Ann. §

5.001(a)(1) (West Supp. 2017) (Duties, Liabilities, and Remedies of Carrier). Under

the common law of Texas, carriers for hire are “fully” liable for any loss or injury to

property occurring during transport. See S. Pac. Ry. Co. v. Maddox, 12 S.W. 815,

817 (Tex. 1889). While carriers may avoid the liability they have for the cargo or

equipment used on a trip by showing that the loss or injury at issue was caused solely

by the fault of the entity that owns the cargo, Unimex has never suggested that the

cargo’s owner loaded the cargo on the trailer in a manner that caused the spill. See

Mo. Pac. Ry. Co. v. Elmore & Stahl, 368 S.W.2d 99, 101 (Tex. 1963), aff’d, 337
U.S. 134 (1964). And, even had Unimex properly raised that argument and presented

evidence supporting it in the trial, the cargo-owner-fault exception applies only if

the carrier establishes that the owner of the cargo assumed the responsibility the

carrier has for loading and securing the cargo. See U.S. v. Savage Truck Line, Inc.,

209 F.2d 442, 445-47 (4th Cir. 1953), cert. denied, 347 U.S. 952 (1954). Unimex

presented no such evidence in the trial. See Mo. Pac. Ry. Co., 368 S.W.2d at 101;

Savage Truck Line, Inc., 209 F.2d at 445-47.



                                          17
      In this case, Unimex failed to plead and present evidence during the trial to

show that the entity that owned the cargo was solely responsible for the spill or that

the cargo owner agreed to assume Unimex’s responsibility for loading the cargo onto

the trailer involved in the spill. Consequently, as the carrier for the cargo at common

law, Unimex was liable for the charges involved in cleaning up the spill. See S. Pac.

Ry. Co., 12 S.W. at 817. We conclude that the evidence in the trial was sufficient to

establish that Unimex accepted and benefitted from the services that Neff Towing

provided to the equipment and cargo after the spill. See Vortt Expl. Co., 787 S.W.2d

at 944-45.

                          Neff Towing Failed to Segregate Charges

      Next, Unimex argues that Neff Towing should have divided its charges

between the cargo, the trailer, and the tractor. According to Unimex, without

evidence showing the charges that Neff Towing provided solely for the trailer’s

benefit, the verdict against it is excessive.

      We have already explained that Unimex was the carrier for the trip that ended

in the spill. As such, the evidence established that Unimex was fully liable for the

reasonable and necessary charges that related to the cargo, the trailer, and the tractor

following the spill. See Tex. Transp. Code Ann. § 5.001(a)(1). Because the common

law rules that apply to carriers for hire allowed the trial court to hold Unimex

                                           18
responsible for all reasonable charges that were incurred in cleaning up the spill, and

for the towing and storage of the eighteen-wheeler, we disagree with Unimex’s

argument that Neff Towing needed to apportion its charges between the tractor, the

trailer, and the cargo before it could be found liable for all of the services Neff

Towing provided after the spill.

                      Neff Towing Had an Adequate Remedy at Law

      Unimex also suggests that Neff Towing should have been required to show

that it had no other legal remedy available to it before being allowed to recover on

its quantum-meruit claim. According to Unimex, Neff Towing had a legal remedy it

could have pursued through a foreclosure proceeding involving the equipment that

it held in storage. See Tex. Prop. Code Ann. § 70.003(c) (West 2014) (providing a

garageman a garageman’s lien on vehicles left in a garageman’s care); id. § 70.006(f)

(West Supp. 2017) (authorizing parties holding possessory liens on motor vehicles

to sell such vehicles in a public sale on the thirty-first day after mailing the notice

with the information required by law to the vehicles’ registered owners and

respective lienholders of record for the vehicles that are to be sold).

      The elements a plaintiff must prove before being allowed to recover on a

quantum-meruit claim do not include requiring the plaintiff to establish that it

exhausted all other potentially available legal remedies before pursuing a quantum-

                                          19
meruit claim. See Vortt Expl. Co., 787 S.W.2d at 944. Moreover, nothing in the

Property Code reflects that the Legislature intended to make a garageman’s lien the

sole remedy available to garagemen to protect their rights to collect after they garage

another’s vehicle following a nonconsent tow. See Tex. Prop. Code Ann. § 70.005

(West 2014). While Unimex argues that the availability of a garageman’s lien

allowed Neff Towing a legal remedy that it could have pursued to ensure that it was

paid, it cites no legal authority in its brief to support its claim that establishing that

no legal remedy exists is a condition precedent to the plaintiff’s right to recover on

a quantum-meruit claim. And, regardless of whether Neff Towing might have sought

to foreclose on a garageman’s lien, the evidence in this case showed that it did not

pursue that right.6 We reject Unimex’s argument that Neff Towing was required to

foreclose on its garageman’s lien before it could recover on its quantum-meruit

claim.

                                      Conclusion

         The arguments Unimex presented in its brief that we have not specifically

addressed also depend on Unimex’s theory that Neff Towing’s charges should have

been divided between the entities that owned the cargo, the tractor, and the trailer


         6
       In its Third Amended Petition, which was its live pleading when the trial
occurred, Neff Towing alleged that it was “not asserting a lien as a garagem[a]n
under Texas Property Code Section 70.003(c).”
                                       20
involved in the spill. However, the record contains sufficient evidence to support the

trial court’s conclusion holding Unimex responsible for Neff Towing’s charges as

Unimex carried the cargo that spilled. Given our conclusion that the evidence

authorized the trial court to find Unimex responsible for the entirety of the amount

that Neff Towing recovered, the complaints Unimex raises alleging it should not

have been held jointly liable with Margo Logistics for Neff Towing’s charges

concerns matters that were not harmful. See Tex. R. App. P. 44.1(a). We overrule

all eleven of Unimex’s issues, including any of the arguments Unimex presented

supporting its issues that we have not addressed. See Tex. R. App. P. 47.1 (requiring

that the opinion issued by an appellate court address only those issues that are

necessary to the disposition of the appeal). Accordingly, as to Unimex, the trial

court’s judgment is affirmed.

      Next, we address the fact that Margo Logistics filed a notice of appeal. After

Margo Logistics appealed, we notified it of its briefing deadline but it failed to file

a brief. Therefore, we accept Neff Towing’s brief as properly presenting the record

as related to the judgment the trial court rendered against Margo Logistics. See Tex.

R. App. P. 38.8(a)(3). Accordingly, awards the trial court gave Neff Towing against

Unimex and Margo Logistics are affirmed.



                                          21
      AFFIRMED.




                                              ______________________________
                                                     HOLLIS HORTON
                                                          Justice


Submitted on February 8, 2018
Opinion Delivered May 24, 2018

Before Kreger, Horton and Johnson, JJ.




                                         22